DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 05/19/2022; claim(s) 1- 5, 8- 17, & 20- 27 is/are pending in this application; claim(s) 1 & 13 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references (Kakavand, Cronauer, and Brodkin, whether considered alone or in any combination thereof) do not teach/suggest the limitation of “generating instructions for direct fabrication of the one or more aligners, wherein the instructions are based in part on the determined appliance geometry, and wherein the instructions are configured to cause direct fabrication of the shell of at least one aligner using a first material and direct fabrication of the one or more integrally formed components of the at least one aligner using a second, different material… directly fabricating the one or more aligners… by extruding a biocompatible polymer in a layer-by-layer fashion” as recited in claim 1 and similarly in claim 13. See, Remarks, pages 7- 8. 
Specifically, applicant argues since Brodkin does not teach the amended limitation “wherein the instructions are based in part on the determined appliance geometry”1 the cited references fail to teach the step of generating instructions for direct fabricating and direct fabricating the one or more aligners based on the determined geometry.

Examiner’s Response: Examiner respectfully disagrees.
  Firstly, examiner respectfully states that the amended portion of the claims 1 & 13 is either inherently/implicitly disclosed by primary reference Kakavand because the fabricated aligners/appliances 100 are not random appliances having random sizes or shapes or geometry because they are used “in order to achieve the gradual tooth repositioning” (para. 0022). Hence, the instructions/commands used in Kakavand’s system to fabricate shell 110 along with the “resilient component” (see, para. 0019) can be understood by PHOSITA as based on the determined shape/size/geometry of the to be fabricated appliances 100. 
Secondly, Kakavand mentions of using “a virtual model”. Therefore, PHOSITA can understand this as developing a model to fabricate the appliances 100, which are known to require knowing the size/shape with detailed geometry as part of designing the “virtual model” of the appliance in a computer before proceeding to fabricate the appliances using any fabricating machines. 
Thirdly, with respect to applicant’s comment “the pending claims recite a step for, not just direct fabrication, but direct fabrication based on instructions generated, wherein the instructions are based in part on the determined appliance geometry”, Examiner also agrees with this statement. However, when Brodkin’s “Three-dimensional printing” (para. 0010) technique is used to fabricate the appliances 100 of Kakavand, such printing will require carefully generating a CAD file (see, para. 0070 of Brodkin) based on the shape/size of the appliances and to send it to a 3D printing machine which will teach direct fabrication based on instructions generated that are based on the determined appliance geometry as can be clear to PHOSITA in the 3D printing art. As such, the combination of Kakavand, Cronauer, and Brodkin will teach/suggest the above method steps of generating instructions and directly fabricating the one or more aligners.

Claim Rejections - 35 USC § 103
Claim(s) 1- 5, 8- 17, & 20- 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al. (US 20100068671 A1, hereinafter Kakavand) in view of Cronauer (US 20070184398 A1), and further in view of Brodkin et al. [Brodkin] (US 20080318189 A1).
 Kakavand, Cronauer, and Brodkin were cited during earlier mailed Office Actions. The combination of Kakavand, Cronauer, and Brodkin is referred as KCB hereinafter.

Regarding claim 1, Kakavand teaches/suggests a method comprising:
determining a movement path [“based on upon patient tooth/mouth data and/or a treatment plan” can be understood by PHOSITA as movement path] to move one or more teeth from an initial arrangement [“move one or more teeth to a first configuration”] to a target arrangement [“final configuration”] and generating one2 or more intermediate arrangements [“a series of intermediate arrangements to a final desired arrangement” and “move one or more teeth to a second configuration with a second appliance”] for repositioning the one or more teeth from the initial arrangement to the target arrangement ([0003, 0039, 0047, 0066]);
determining an appliance geometry for one or more aligners3 [one of the appliance 100/200/300/400 of figs. 1- 4 are shown to have geometry (e.g., shapes, volumes, sizes)], wherein each of the one or more aligners comprises a shell [“formed from a shell”, e.g., shell 210 shown in fig. 2] and one or more integrally formed components [“resilient component” e.g., “resilient component 212” and/or “a bracket (e.g., as illustrated at attachment member 214-1) on or secured to the shell material”] joined to the shell, wherein the shell comprises a plurality of teeth receiving cavities [“shell includes a plurality of cavities (e.g., 116-1, 116-2) used to receive one or more teeth”] shaped to move the one or more teeth according to4 the respective intermediate arrangement the resilient component can be a superelastic component”], a wire [“and a resilient component 112 (e.g., a wire portion)”], or a spring ([Abstract, 50014-0017,  0024, 0033, 0045- 0048, 0079]);
generating instructions [any instructions to fabricate the shell and the embedded resilient component] for direct fabrication of the one or more aligners, wherein the instructions [the commands/instruction used by Kakavand’s fabricating can be based on the geometry/shape/size of the aligners that need to be fabricated. Because the fabricated aligners cannot be of random shaped and/or size because they need to apply force to move the teeth as can be clear to PHOSITA] are based in part on the determined appliance geometry, and wherein the instructions are configured to cause direct fabrication of the shell of at least one aligner using a first material  [“portions, or the entire shell, made from a polymeric material”] and direct fabrication of the one or more integrally formed components of the at least one aligner using a second, different material [wire/resilient element is different than the polymeric material of the shell], and directly fabricating [fabricating the aligner] the one or more aligner by fabricating the shell of the at least one aligner using the first material concurrently [¶0019, “resilient component is embedded in the surface of the shell 110. This can be accomplished during fabrication of the shell 110”] with the one or more integrally formed components joined to the shell using the second material, based on the instructions, wherein directly fabricating the one or more aligners comprises building the appliance geometry and the integrally formed components together [“the resilient component is embedded in the surface of the shell 110. This can be accomplished during fabrication of the shell 110”] 
In summary, Kakavand teaches fabricating pluralities of aligners with a shell and at least an integrally formed component [resilient component] to move one or more teeth from an initial arrangement to a target arrangement via one or more intermediate arrangements accordance to a treatment plan ([0046- 0047]).
However, Kakavand still does not teach:
(1) wherein a placement of the one or more integrally formed components within the shell is determined based at least in part on the respective intermediate arrangement and 
(2) the directly fabricating is by extruding a biocompatible polymer in a layer-by-layer fashion as claimed and shown above with involves extruding a biocompatible polymer in a layer-by-layer fashion to fabricate the appliance.
Cronauer teaches a method comprising:
determining a movement path to move one or more teeth from an initial arrangement to a target arrangement and generating one or more intermediate arrangements [“intermediate positions”] for repositioning the one or more teeth from the initial arrangement to the target arrangement (Figs. 1 -2, [0037, 0039, 0047]);
determining [if the desired appliances are fabricated, then the determining the geometry is also can be performed because Cronauer’s appliances are not random appliances having random sizes/shapes or geometry] an appliance geometry for one or more aligner [“resilient plastic orthodontic appliance”], wherein each of the one or more aligners comprises a shell [“plastic portion 12”] and one or more integrally formed components [“the appliance 10 are one or more flexible wires 18”] joined to the shell ([0029-030]);
…wherein a placement [“the wire or wires 18 in the intermediate appliances 10 may be varied as to number, thickness, shape and material to best and most quickly and efficiently alter the patient's bite at each intermediate step”. Therefore, based on the intermediate arrangement, how and how many the wire(s) are placed on the appliance can be varied/controlled] of the one or more integrally formed components within the shell is determined based at least in part on the respective intermediate arrangement and the one or more integrally formed components comprise an elastic, a wire, or a spring ([0030, 0038-0039]). In summary, placement (in shape, size, and numbers) of the one or more integrally formed components [embedded wires] within the shell is varied/altered/performed based on at least in part on the respective intermediate arrangement.
It would have been obvious to one ordinary skill in the art before the filing of this application to (1) combine the teachings of Cronauer and Kakavand because they both related to fabricating pluralities of the aligners with shell and one or more integrally formed components (having different materials than the shell) to move one or more teeth from an initial arrangements to the final arrangements via one or more intermediate/successive arrangements and (2) modify the system/method of Kakavand to vary placement (design/size/numbers/shape) of one or more integrally formed component (e.g., “resilient component”/wire) within the aligners 100 based at least in part on the respective intermediate arrangements/appliances as in Cronauer. Doing so the depending on whether the aligner is for initial arrangement or is for one or more intermediary arrangements or is for final arrangement, the different amount of the force can be applied to the teeth which can cause speedy/quick/rapid movement of one or more teeth from initial arrangement to the final arrangement (Cronauer, [0030, 0038]). 
Accordingly, Kakavand in view of Cronauer teaches all elements of the claim except: extruding a biocompatible polymer in a layer-by-layer fashion [while building appliance geometry and the integrally formed components together] as claimed.
Brodkin is directed to fabricating/producing one or more dental appliances [“dental restorations and various dental articles including but not limited to denture teeth, crowns, bridges… teeth, cylinders, pins, and connectors”, para. 0023] made from various materials using a CAD model/representation and one or more fabricating machines in layer-by-layer basis ([0002, 0009-0010]). Specifically, Brodkin teaches method steps comprising:
determining [“design of the shell is carried out by a CAD device… image taken optically directly from a mouth of the patient”, PHOSITA knows the shape and size of the designed appliances will have different geometry for different patient because the medical need is different for different patients. The designed appliance needs to be correct shape and size rather than random shape and size] an appliance geometry for one or more aligners and generating instructions for direct fabrication [“three-dimensional printing” of Brodkin. Please see Spec, 0335 that describes 3D printing as an example direct fabrication] of the one or more aligners ([0010, 0055-0057 60075]); and
 directly fabricating [“rapid prototyping processes”] the one or more aligners by fabricating the shell of the at least one aligner using the first material concurrently with the one or more integrally formed components joined to the shell using the second material, based on the instructions, wherein directly fabricating the one or more aligners comprises building the appliance geometry and the integrally formed components together by extruding a biocompatible [“essential part of the present invention… translucency, biocompatibility, mechanical… contained in the powder bed and/or delivered through nozzles”] polymer in a layer-by-layer fashion ([0048, 0059, 0074-0075, 0086]). In summary, Brodkin teaches it is well-known to use extruding a biocompatible polymer in a layer-by-layer fashion to mass produce various types of orthodontic appliances with two or more materials as part of rapid prototyping.
It would have been obvious to one ordinary skill in the art before the filing of this application to (1) combine the teachings of Brodkin and Kakavand in view of Cronauer because they both related to fabricating one or more dental appliances and (2) modify the system of Kakavand in view of Cronauer to use the machine and technique of extruding a biocompatible polymer in a layer-by-layer fashion as in Brodkin (using a 3D printer that inherently uses computer instructions based on the designed virtual model that includes information about the shape/size/geometry of the to be printed aligner as can be clear to PHOSITA). Doing so pluralities of esthetics looking dental appliances (like aligners of the Kakavand) can be mass produced thereby reducing the production and installation time using already well-known/matured one or more 3D printing/rapid prototyping techniques (Brodkin, [0008, 0059]). Furthermore, PHOSITA would understand Brodkin’s 3D printing of the dental restorations/appliances as an exemplary technique (“three dimensional printing”) and machines that the system of Kakavand in view of Cronauer can utilize to fabricate its aligners (see, Kakavand, [0019]).

Regarding claim 2, Kakavand further teaches the method of claim 1, wherein the first material differs from the second material with respect to one or more of the following:
 stiffness, elastic modulus, hardness thickness, strength, compressibility, stress relaxation, hydrophobicity, hydrophilicity, Poisson ratio, strain rate, viscoelasticity, or polarity ([0033, 0048]).

Regarding claim 3, KCB further teaches/suggests the method of claim 1, further comprising: 
determining a first material composition for the shell of the at least one aligner, the first material composition comprising the first material and determining a second material composition for the integrally formed components of the at least one aligner, the second material composition [material composition for the shell and wires (item 112/212) are different] comprising the second material (Kakavand, [0033, 0047-0048], Cronauer, [0030]).

Regarding claim 4, KCB further teaches/suggests the method of claim 1, wherein the direct fabrication technique comprises an additive manufacturing [e.g., “Three-dimensional printing”, SLS, FMD, LOM] technique (Brodkin, [009, 0022]).

Regarding claim 5, KCB further teaches/suggests the method of claim 4, wherein the additive manufacturing technique comprises one or more of: vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, or directed energy deposition (Brodkin, [0025, 0075]).

Regarding claim 8, KCB further teaches/suggests the method of claim 1, wherein the one or more integrally formed components of the at least one aligner comprise or are designed to substitute for an arch expander [“resilient component 412” and the bracket 214-1 can control the expanding of the arch], a palatal expander, or a palatal bar (Kakavand, [0053] & Cronauer, [0030]).

Regarding claim 9, KCB further teaches/suggests the method of claim 1, wherein the one or more integrally formed components of the at least one aligner comprise or are designed to substitute for a twin block, an occlusal block, a bite ramp, an advancement structure [“resilient component 312” advanced to multiple teeth or wire of the Cronauer is also an advancement structure that advances significant area of the appliance] or a bite plate (Kakavand, [0044] & Cronauer, [0031]).

Regarding claim 10, KCB further teaches/suggests the method of claim 1, wherein the one or more integrally formed components [“portion 416”] of the at least one aligner are shaped to couple between a first portion [“a plurality of shell portions 416”] and a second portion of the respective shell (Kakavand, [0053], & Cronauer, [0031]).

Regarding claim 11, KCB further teaches/suggests the method of claim 1, wherein the shell of the at least one aligner is shaped to be worn on a jaw of the patient (Kakavand, [0053]) and
 the one or more integrally formed components of the at least one aligner are shaped to couple to an aligner worn on an opposing jaw [“for use on both jaws simultaneously.”] of the patient (Kakavand, [0021, 0033], Cronauer, [0031-0032]).

Regarding claim 12, KCB further teaches/suggests the method of claim 1, wherein the one or more integrally formed components of the at least one aligner comprise one or more mounting features [[the features of the bracket allows coupling with other auxiliary components as can be clear to PHOSITA] shaped to couple to an auxiliary component (Kakavand, [0033-0034] & Brodkin [0009]).

Regarding claim 25, KCB further teaches/suggests The method of claim 1, wherein the appliance geometry [the geometry (e.g., shape, size) of the appliance 400 is modified to accommodate a connecting element 414/bracket 214-1 when only the “resilient component” is interpreted as claimed an integral component] for at least one aligner is modified to accommodate at least a portion of a connecting element [“attachment member 414”/bracket 214-1/214-4 are coupled to the embedded wire/resilient component] coupled to the one or more integrally formed components of the at least one aligner (Kakavand, Figs. 2, 4, [0053, 0063, 0072]).
Regarding claim 26, KCB further teaches/suggests The method of claim 25, wherein the one or more integrally formed components and the connecting element [attachment member 414”/bracket 214-1/214-4 ] are configured to adjust [the resilient component/wire 212 and the brackets and items 414/214 can provide force as can be seen in figs. 2, 4] an amount of force applied to the respective shell thereby moving the one or more teeth from the initial arrangement to the target arrangement (Kakavand, [0047, 0063, 0072]).

Regarding claims 13 -17, 20 – 24, & 27 KCB teaches inventions of these system claims for the similar reasons set forth above in method claims.
 Here, in claim 13, the processing tool used by the Kavavand to collect patent's dental data to generate "a treatment plan" (para. 0039) and to make a CAD model (in Brodkin) can be claimed "one or more processors" and 
machine/means (like 3D printer/rapid prototyping of Brodkin described in paras. 0025, 0029) that performs the actual "fabrication of the shell 110 ... resilient component" ([0019])  "Such brackets could be fabricated ... different material and could be formed at the same time as one or more of the shell portions" ([0033]) can be claimed "a fabrication machine".
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes this amendment is supported in applicant’s Spec, in paras. 0330- 0335 (“determining the appliance geometry and/or material composition comprises determining the geometry and/or material composition of one or more integrally formed components to be directly fabricated with an appliance shell….determining the appliance geometry and/or material composition comprises determining the geometry and/or material composition for a power arm design for the orthodontic appliance…. computer aided engineering (CAE) or computer aided design (CAD) programs can be used, such as the AutoCAD”) 
        2 Please note claim 1 merely requires to fabricate one aligner with merely one “integrally formed component” (See, spec, ¶0152 for definition of the integrally formed component) and to determine only one intermediate arrangement, to move merely one tooth due to recitation of the phrase “one or more” in various lines of the claim.
        
        3 Examiner notes applicant’s specification in para. 0069 states “tooth repositioning appliance or aligner 100 that can be worn by a patient in order to achieve an incremental repositioning of individual teeth 102 in the jaw”. Thus, Kakavand’s device 100/200/300/400 can be interpreted as an example of claimed aligner because it can align misaligned teeth.
        
        4 [0047], “move one or more teeth to a first configuration with a first appliance and to move one or more teeth to a second configuration with a second appliance, and so on until a final configuration is reached”(emphasis added).
        5 “an appliance 100 (which, as described in the present disclosure, can be termed "aligners") formed
        from a shell 110 and a resilient component 112 (e.g., a wire portion” (emphasis added by the examiner).
        6 “The techniques used to form the models and dies may include three-dimensional printing”